Citation Nr: 0420964	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  99-15 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
the appellant's claim of entitlement to service connection 
for the veteran's cause of death.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel

INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.  He died in April 1985.  The appellant in this 
case is the veteran's widow.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 1999 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

The veteran testified in January 2001 before the undersigned 
Veterans Law Judge, (then member of the Board), who was 
designated by the Chairman to conduct the hearings pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002) and who will participate 
in this decision.  A copy of the hearing transcript issued 
following the hearing is of record.

This case was previously before the Board, in March 2001, 
when it was remanded for further development in accordance 
with the Veterans Claims Assistance Act of 2000 (VCAA).  This 
development having been completed, the claim is now again 
before the Board.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The issue of entitlement to service connection for the 
veteran's cause of death is the subject of a remand 
immediately following this decision, and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  By a July 1985 rating decision, the New York, New York VA 
Regional Office denied service connection for the cause of 
the veteran's death.  The appellant was notified in the same 
month of her procedural and appellate rights; however, a 
notice of disagreement was not received within the subsequent 
one-year period. 

2.  The additional evidence received since the July 1985 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for entitlement to service connection for the cause of 
the veteran's death.


CONCLUSIONS OF LAW

1.  The July 1985 decision denying entitlement to service 
connection for the cause of the veteran's death is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2003).

2.  Evidence received to reopen the claim of entitlement to 
service connection for the cause of the veteran's death is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5100 et. seq., 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant regarding claims to 
reopen.  38 C.F.R. §§ 3.156(a), 3.159(c).  However, the 
regulatory provisions affecting the adjudication of claims to 
reopen a finally decided claim are applicable only to claims 
received on or after August 29, 2001.  Because the 
appellant's request to reopen the previously denied claim of 
service connection for the cause of the veteran's death was 
received prior to that date (in May 1998), those regulatory 
provisions do not apply.

The Board is granting the appellant's claim to reopen the 
previously denied claim for the cause of the veteran's death.  
No additional evidence is required to make a determination as 
to this issue, and, hence, any failure to comply with VCAA 
requirements as to this issue would not be prejudicial to the 
appellant.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In a July 1985 decision, the New York, New York VA Regional 
Office denied the appellant's claim for service connection 
for the cause of the veteran's death.  In arriving at this 
decision, it was noted that the cause of the veteran's death 
was shown in the medical evidence to be an acute myocardial 
infarction due to arteriosclerotic heart disease.  Conditions 
not related to death but contributory to death were 
identified as renal insufficiency, chronic obstructive 
pulmonary disease, Osler-Weber-Fendu syndrome, and organic 
mental disorder.  There was no evidence of findings or 
treatment for any of these conditions during active service, 
nor was there evidence establishing that the veteran's 
diagnosed arteriosclerotic heard disease or organic mental 
syndrome was manifested within one year following his 
discharge from active service.  Moreover, the first evidence 
that the veteran manifested or was diagnosed with 
arteriosclerotic heart disease was dated in February 1983-
more than 37 years following his discharge from active 
service.

Hence, service connection for the cause of the veteran's 
death could not be granted.  The Regional Office noted, 
however, that the veteran's service medical records had been 
destroyed by a fire, and were not available.

Prior unappealed rating decisions are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether the evidence is new and material, VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002); and if the 
claim is reopened, the VA must determine whether VA's duty to 
assist has been fulfilled.  See Elkins v. West, 12 Vet. App. 
209 (1999).  Specifically, under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board notes that the regulations have been amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  However, as previously pointed out, 
these regulations are effective prospectively for claims 
filed on or after August 29, 2001, and are therefore not 
applicable in this case as the appellant's claim to reopen 
the previously denied decision was received in May 1998.

In the instant case, the Board finds that evidence submitted 
since the July 1985 decision provides a sufficient basis to 
reopen the previously denied claim.  This evidence includes 
service medical records received February 2004.  These 
records reflect that the veteran was treated for injuries 
sustained during his active duty, in October 1944 and in 
January 1945.  These records were not in the claims file at 
the time of the July 1985 decision.

This evidence, service medical records showing that the 
veteran sustained injuries for which he received treatment 
during his active service, is significant enough that it must 
be considered in order to fairly decide the merits of the 
claim.

Thus, the Board finds that evidence submitted since the July 
1985 rating decision provides a basis to reopen this claim.

However, the record does not establish what these injuries 
may have been.  Available service personnel records reflect 
that the veteran participated in campaigns and battles in the 
Ardennes, Rhineland, and Northern France.  These records 
further establish that he was in the European Theatre of 
Operations from March 1944 to October 1945-during which time 
the Allies engaged in various battles, including the Battle 
of the Bulge, where many servicemembers were exposed to 
freezing temperatures and suffered frostbite, among other 
cold weather and combat-related injuries.  The veteran's 
medical records indicate that he was diagnosed with 
peripheral vascular disease, which required bilateral above 
the knee amputations.  However, he was not diagnosed with 
diabetes mellitus.  Pursuant to the Board's March 2001 
remand, the RO did request available Surgeon General's 
records, to no avail.  Given the location and nature of the 
veteran's active service, however, the Board finds that it is 
necessary to make further attempts to reconstruct the 
veteran's service, including obtaining unit histories and 
other available records.  Moreover, pursuant to a claim the 
veteran filed while still alive, the veteran identified with 
specificity a hospital at which he was treated for injuries 
during his active service in England.  These records were not 
obtained.  The Board therefore finds that further development 
is required prior to the adjudication of the appellant's 
claim.

Accordingly, the claim is reopened and the issue for 
adjudication now before the Board is entitlement to service 
connection for the veteran's cause of death.  However, as 
indicated above, the Board finds that a remand to the agency 
of original jurisdiction for additional development is 
required as to this issue.  The issue of entitlement to 
service connection for the veteran's cause of death will be 
the subject of a later decision.


ORDER

New and material evidence having been received, the 
appellant's claim of entitlement to service connection for 
the veteran's cause of death is reopened.  To that extent 
only, the claim is granted.


REMAND

As noted above, the Board has reopened the previously denied 
claim for service connection for the cause of the veteran's 
death.

The Board has reviewed the records and finds that additional 
development is necessary before appellate action may be 
completed.

First, as explained above, the location and nature of the 
veteran's active service-in the Ardennes and in Rhineland 
and Northern France from March 1944 to October 1945-
indicates a high probability that the veteran served under 
combat conditions during such battles as the Battle of the 
Bulge, where many servicemembers were exposed to freezing 
temperatures and suffered frostbite, among other cold weather 
and combat-related injuries.  The veteran's medical records 
indicate that he was diagnosed with peripheral vascular 
disease, which required bilateral above the knee amputations.  
However, he was not diagnosed with diabetes mellitus.

Moreover, pursuant to a claim the veteran filed while still 
alive, the veteran identified with specificity a hospital at 
which he was treated for injuries during his active service 
in England.  These records were not obtained.  

Hence, the Board finds that it is necessary to make further 
attempts to reconstruct the veteran's service, including 
obtaining unit histories, hospital treatment records, and 
other available records.  

Second, the Board finds that it is necessary to attempt to 
obtain any additional VA treatment records that may exist 
under the veteran's name and identification number.

Finally, the Board finds that it would be useful to send the 
claims file to a VA examiner, after all available service 
medical, VA, and private medical records are obtained, for an 
opinion as to any likely connection between the veteran's 
cause of death and his active service.  See 38 C.F.R. 
§ 3.159(c)(4); 3.317 (2003).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to the issue of entitlement 
to service connection for the cause of 
the veteran's death.  In particular, the 
RO must inform the appellant: (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate her 
claim for service connection for the 
cause of the veteran's death; (3) about 
the information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the appellant is 
expected to provide; and (5) request or 
tell her to provide any evidence in her 
possession that pertains to her claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO should request that the 
appellant again identify all VA and non-
VA health care providers who treated the 
veteran prior to his death.  If possible, 
the appellant should be asked to identify 
where the veteran lived immediately after 
his discharge from service, and at least 
from the point of her marriage to the 
veteran, so that likely VA Medical 
Centers at which the veteran may have 
been treated may be identified.  The RO 
should procure duly executed 
authorization for the release of private 
medical records.  Furthermore, the 
appellant should be specifically informed 
as to what portion of evidence she is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating her claim, 
per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers.  In 
particular, the RO should request any and 
all inpatient and outpatient records, to 
include any and all clinical medical 
records for treatment accorded the 
veteran at Cabrini Medical Center in New 
York, New York (for which a new release 
form was requested by the hospital, but 
not yet received from the appellant); 
Jamaica Hospital, in Jamaica, New York 
(for which an identification number for 
the veteran was requested by the 
hospital, but has not yet been received 
by the appellant), St. Johns Hospital and 
Elmhurst Hospital Center in Elmhurst, New 
York.  In addition, the RO should request 
any and all inpatient and outpatient 
records, to include any and all medical 
records regarding treatment accorded the 
veteran at VA Medical Centers in New 
York, New York, and in any area(s) the 
appellant may identify, from the 
veteran's discharge in 1945 to the 
present.

4.  The RO should make further attempts 
to reconstruct the veteran's service 
medical and service personnel records.  
In particular, the RO should request 
medical records of treatment accorded the 
veteran at medical facilities affiliated 
with the
?	the Brently (or Brentry or 
Brentlry spelling unverified) 
Hospital, South Mead Health 
District, South Mead Hospital, 
Bristol BS105NB in Avon England
?	987th QM Service Company and 
the 3877th Gas supply QM 
Service Company, in the 
European Theatre of Operations 
from March 1944 to October 
1945:

5.  If the service medical records are 
unavailable, the RO should use 
alternative sources to obtain such 
records, using the information of record 
and any additional information the 
appellant may provide.  

Alternative sources should include, but 
not be limited to, methods of 
reconstruction of service records used in 
fire-related cases and reconstruction 
from unit morning reports and unit 
histories.

If necessary, the RO should request that 
the appellant or her representative 
provide further information.  The RO 
should consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
personnel records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 Part 
III, chapter 4, paras. 4.28 and 4.29.

The RO should complete any and all follow 
up actions referred by NPRC or the 
service department, including the request 
for unit morning reports and unit 
histories.  In particular, the RO should 
request unit histories for the 987th QM 
Service Company and the 3877th Gas supply 
QM Service Company for the following time 
periods:
?	January through March 1944
?	April through June 1944
?	July through September 1944
?	October through December 1944
?	January through March 1945
?	April through June 1945
?	July through September 1945
?	October through December 1945


The RO is reminded to search under any 
and all identification numbers for the 
veteran. 

6.  When the above development has been 
completed, the RO should make 
arrangements to send the veteran's claims 
file for examination by the appropriate 
VA medical specialists to determine if 
there is any etiological link, or nexus, 
between the veteran's cause of death and 
his active service.  All indicated 
analyses should be performed.  If 
referral to other specialists is 
indicated, they should be contacted and 
asked to review the claims file.  The 
claims folder, including all newly 
obtained evidence, must be sent to the 
examiners for review.  The examiners 
should address the following matters.

?	Summarize the medical history, 
including the onset and course, of 
the direct and contributory causes 
of the veteran's death.
?	Provide an opinion as to the date of 
onset and etiology for any direct 
and contributory causes of the 
veteran's death and provide an 
opinion as to whether it is at least 
as likely as not that there is any 
causal connection between these 
diagnosed conditions and the 
veteran's active service including, 
but not limited to
1.	injuries suffered during active 
service
2.	possible exposure to cold 
temperatures in the European 
theatre of operations from 
March 1944 to November 1945, to 
include the later development 
of peripheral vascular disease.

7.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the appellant's claim for service 
connection for the cause of the veteran's 
death.  If the decision remains in any 
way adverse to the appellant, she and her 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until she is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  .  The Board intimates no opinion as 
to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



